El Juez Asociado Señob Hutchison,
emitió la opinión del tribunal.
 El fiscal solicita que desestimemos el presente re-curso por falta de notificación del mismo al fiscal de distrito.
El artículo 350 del Código de Enjuiciamiento Criminal dis-pone la interposición de nna apelación “presentando al se-cretario del tribunal en qne estuviere archivada la sentencia o providencia apelada, el escrito de apelación, con entrega de las copias correspondientes al abogado de la parte contraria.”
*890Dentro del término prescrito por el anterior artículo, se radicó en secretaría nn escrito de apelación y el acusado fué puesto en libertad bajo fianza. Dentro de ese término el fiscal de distrito manifestó, en conversación, que el acusado ha-bía apelado de la sentencia dictada en este caso. Dentro de ese término el apelante notificó una moción solicitando la-transcripción taquigráfica de la evidencia, y radicó la moción.. En el párrafo inicial de esa moción, el apelante manifestaba que había apelado para ante la Corte Suprema de la senten-cia dictada en este caso. Posteriormente, el fiscal de distrito,, junto con el abogado del apelante, firmó una estipulación so-metiendo la transcripción de la evidencia al juez de distrito para su aprobación.
El apelante es un hombre de sesenta y cinco años, anal-fabeto e indigente. Mientras estaba confinado en el presidio,, su escrito de apelación le fué preparado por un compañero de prisión. Cuando había puesto en el escrito su marca, el al-caide lo mandó por correo al secretario de la corte de distrito. Al ser puesto en libertad, el apelante asumió que su apelación había sido propiamente perfeccionada.
El propósito del requisito estatutorio respecto a la en-trega, de copia del escrito de apelación al fiscal de distrito es para informarle del primer paso dado por el apelante en la tramitación de su recurso. Aquí, el fiscal de distrito tenía conocimiento efectivo y escrito de la apelación. El aviso con-tenido en el primer párrafo de la moción solicitando la trans-cripción de la evidencia era un cumplimiento substancial del estatuto. Al firmar la estipulación para que se aprobara esa transcripción, el fiscal de distrito renunció cualquier defecto formal en el aviso así dado.

Debe denegarse la moción para desestimar.

El Juez Asociado Señor Aldrey disintió.*
El Juez Asociado Señor Wolf está conforme con la sen-tencia.